Title: To George Washington from David Forman, 5 March 1782
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold 5th March 1782
                        
                        Your Exclys favr of the 25th of Febry was handed me the Next day—in it your Excly Refers me to the Executive
                            of New Jersey to Obtain a permission for Mrs Provost to go into New York as being a Citizen of New Jersey—had I Considered
                            it a mear matter of civel resort I should not have Interested my self so Considerably in Obtaining
                            permission—Neither should I have given Your Excly any Trouble on the Occasion had I Not the fullest assurance of being
                            able to obtain very good Accts of the Enemies situation and Intentions from The Genl I had engaged to attend Mrs Provost,
                            on his Return from these lines, as allso to Establish a line of inteligence.
                        Mrs Provosts Interests in New York and her desire of geting it out afforded a very good pretence &
                            Cover as sutch I principally ment to make use of her going in.
                        I did however on Rect of your Exlys letter Make application to Govr Livingston although I knew him to be
                            obstinately averse to giving permissions—in order to Remove which, I did by letter very minutely give him an Accts of my
                            Views in obtaining the permission—The Govr in his answer says it is a Matter of Milatary resorts and
                            Refers me to your Excly—I had not mentioned in my Request any prior applications—if There is an Impropriety in granting
                            permissions of this kind your Excly will Excuse my Second application, and attribute it to my Information of there formerly
                            haveing been granted with Blanks for Names to be filled in and my not having been Informed of there being disallowed of
                            all this Time.
                        Yesterday three of Lord Cornwallaces Men were taken up on there way to New York—I have this day sent them
                            forward to the Officer Commanding at Trentown.
                        I am Informed from N. York and I believe may be depended on—That an order has passed from the Commander in
                            Chief for disarming the Militia—I am allso Informed that every thing there wares the face of an Expected  Early in the Season—That they are providing a very great Quantity of intrenching Tools—And that
                            no appearance of Evacuating that post remains. I have the Honr to be your Excly Most Obdt Servt
                        
                            David Forman
                        
                    